Citation Nr: 0902323	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-05 645	)	DATE.
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling. 




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from July 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The case was remanded by the Board in August 2006 for 
additional development.


FINDING OF FACT

The veteran's PTSD is evidenced by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, before the AOJ's initial adjudication of the 
claim, and again in August 2006 and June 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  
Mayfield, supra.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The August 2006 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores, supra, at 47.  

The Board notes that the notifications did not specifically 
include notice to the veteran that, to substantiate an 
increased rating claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the effect that 
worsening of his condition has on his daily life.  
Nevertheless, during VA examinations conducted in May 2004 
and May 2007, the effects of the veteran's PTSD on his daily 
activities were addressed.  Additionally, during the 
administrative processing, including the issuance of a SOC 
and two SSOCs, it was made clear that the effect on daily 
life is to be considered in rating this disability.  Id.  In 
sum, as regards VA's duty to notify, the Board finds that the 
veteran was afforded the information necessary such that he 
is not now adversely affected by any defective pre-decisional 
notice error.  

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

A private medical record from J.L., M.D. dated in July 2003 
shows that the veteran reported being married for 31 years, 
unemployed, and preferred to stay at home and not to 
socialize with others.  He was pleasant and cooperative.  He 
had normal dress and speech.  His mood was anxious, and his 
affect was slightly restricted.  His thought process was 
linear, and there were no current hallucinations or 
delusions.  There was no suicidal or homicidal ideation.  His 
cognition was grossly intact, and he was oriented.  His 
judgment and insight were fair.  The veteran's GAF (Global 
Assessment of Functioning) score was found to be 40.  Dr. 
J.L. opined that the veteran was moderately compromised in 
his ability to sustain social and work relationships. 

The veteran was afforded a VA examination in May 2004.  The 
veteran reported that he worked for 30 years for the same 
employer, and that he had retired in 1998.  He reported being 
married for 30 years, with periodic separations due to his 
drinking, verbal aggression, and irritability.  He also 
reported having two adult children, and that he had 
difficulty with his oldest child.  He reported maintaining 
relationships with all of his siblings, although he was 
somewhat estranged from one brother.  He reported that he had 
some friends, but that he did not get out much and preferred 
to spend his time alone.  The veteran also reported that he 
did some volunteer work at his church, but stayed home most 
of the time.  The veteran also reported that there were some 
aspects of what happened in Vietnam that he could not 
remember.  He reported irritability and anger that he worked 
hard to learn to control, and a history of road range.  He 
also reported chronic hyperarousal and hypervigilance, an 
exaggerated startle, and poor concentration.  He reported 
that his sleep was very restless.  He further reported 
chronic anxiety, and denied a history of panic attacks.  The 
veteran reported feeling down with loss of interest, and the 
lack of enjoyment in pleasant activities.  

On mental status examination, the veteran was neatly groomed, 
casually dressed, pleasant, and cooperative with appropriate 
eye contact.  He insisted on sitting with his back to the 
wall where he could see the door to the office.  His mood was 
down and his affect was constricted and dysphoric.  His 
speech was quiet, otherwise, within normal limits.  His 
thought process was logical and goal directed, and his 
thought content was notable for intrusive thoughts about 
Vietnam.  He denied suicidal and homicidal ideation.  He 
reported his memory to be good.  He was alert and oriented to 
person, time, and place.  His capacity for judgment and 
insight was good.  His GAF score was 55.  The examiner opined 
that the veteran's residual symptoms continued to compromise 
his daily functioning, that the veteran's relationships with 
his wife and children had been compromised, and that he 
continued to have difficulty relating to others, specifically 
with his oldest child.  The examiner opined that the 
veteran's anxiety, irritability, preoccupation with memories 
of Vietnam, the unpredictability of his symptoms, and chronic 
sleep deprivation impaired his ability to work.  He further 
opined that the veteran's PTSD significantly affected his 
daily functioning and quality of life.

The veteran was afforded a second VA examination in May 2007.  
The veteran reported having a good relationship with his 
wife.  He again reported that he was out of touch with his 
oldest child.  The veteran reported being active in his 
retirement as he worked as a youth counselor in his 
neighborhood, worked for his church in various activities, 
and worked as a travel agent, mostly as a hobby.  He reported 
that he had friends and did socialize.  He reported that he 
regularly attended church services.  He also reported that 
since his last evaluation, his symptoms of hyperarousal 
seemed to have worsened a bit.  

On mental status examination, the veteran was casually 
dressed and appropriately.  He was alert and oriented to 
time, person, and place.  His speech rate, volume, and rhythm 
were all within normal limits.  His mood was angry, and his 
affect was blunted and appropriate to mood.  His thought 
process was logical and goal-directed, and his thought 
content was within normal limits.  He denied any suicidal or 
homicidal ideation or any perceptual disturbances.  His 
memory for recent and immediate events appeared intact; 
memory for remote events appeared intact except for certain 
traumatic experiences in Vietnam.  There was no evidence of 
impaired attention or concentration.  His capacity for 
judgment and insight were both fair.  His CAPS (aspects of 
cognition, affective state, physical condition, and social 
factors) score was 56.  The examiner opined that the 
veteran's symptoms had not improved or worsened significantly 
enough since his last hearing for PTSD to change his service-
connected rating of 30 percent.  

The record contains numerous VA outpatient treatment records 
dated from July 2004 to July 2008, many of which document the 
veteran's treatment for PTSD.  The records that showed the 
veteran's mental status revealed that he was appropriately 
groomed.  His speech was reported as coherent and relevant.  
His mood was described as euthymic, except for a record dated 
in June 2006 that described his mood as slightly depressed.  
His affect was reported as appropriate.  His judgment was 
reported as good.  None of the records show suicidal or 
homicidal ideation.  His cognitive function was reported to 
be intact, except for a record dated in May 2008, which 
showed his cognitive function to be poor.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

Here, the evidence shows that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating and that a higher 
rating is not warranted.  38 C.F.R. § 4.7.  The medical 
evidence does not show that the veteran has had a flattened 
affect.  The medical records show that his speech was never 
reported to be illogical, obscure, or irrelevant.  No panic 
attacks were ever reported.  The evidence does not show that 
the veteran had any difficulty in understanding complex 
commands.  The Board notes that the May 2007 examiner 
reported that the veteran had impaired memory of certain 
traumatic experiences of Vietnam; however, he also noted that 
the veteran's short and long-term memory was otherwise 
intact.  The medical records do now show disturbances of 
motivation and mood.  The VA examinations show that the 
veteran had effective social relationships; he volunteered 
with his church, worked in his community as a youth 
counselor, had friends that he socialized with, maintained a 
relationship with his siblings, and had a long-term marriage.  
The Board notes that the veteran reported having an impaired 
relationship with his oldest child, but that was the only 
relationship impairment noted.  The Board also notes that the 
veteran reported that he worked for his employer for 30 years 
before he retired.  

For the reasons set forth above, the veteran's PTSD symptoms 
cannot be said to equate to the criteria required for a 50 
percent rating.  In other words, the disability picture 
evident in the record strongly suggests that the difficulties 
experienced by the veteran are better described by the 
criteria for the 30 percent rating.  The evidence does not 
show that the veteran has occupational and social impairment, 
with reduced reliability and productivity.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the veteran's GAF scores have been 45 and 
55.  According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  The Board finds that the veteran's GAF score of 55 
coincides with his stated symptoms and a rating of 30 
percent.  The Board also finds that the veteran's lower GAF 
score does not coincide with symptoms as reported by 
examiners and the consistent symptoms documented by the VA, 
or the symptoms documented by his private physician.  The 
Board notes that while Dr. J.L. assigned the veteran a GAF 
score of 45, he also opined that the veteran's PTSD 
moderately compromised his ability to sustain social and work 
relationships.  Dr. J.L.'s characterization of the veteran's 
PTSD more adequately coincides with the veteran's symptoms 
than his GAF score of 45.  The Board also notes that the 
evidence does not show that the veteran had suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
no friends, or that he was unable to keep a job.  In this 
case, notwithstanding the GAF score of 45, the Board 
reiterates that the veteran's assigned GAF scores are not 
dispositive of the evaluation and must be considered in light 
of the actual symptoms of the veteran's disorder.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the PTSD has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the veteran's PTSD has an adverse effect on 
employability, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  In this case, the 
very problems reported by the veteran are specifically 
contemplated by the criteria discussed above.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

Entitlement to an increased rating for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


